NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAR 18 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

HAROLD BRIAN KRIEG,                              No. 12-17585

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00115-KJD-RJJ

  v.
                                                 MEMORANDUM*
RICHARD GREGORY CRAIN,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Harold Brian Krieg appeals pro se from the district court’s order dismissing

for failure to effect timely service his action challenging an unfavorable Nevada

state court judgment. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion, Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2001), and we affirm.

      The district court did not abuse its discretion by dismissing Krieg’s action

because Krieg failed to establish good cause for his failure to effect timely service

of the summons and complaint on defendant. See Fed. R. Civ. P. 4(m) (requiring

service within 120 days after the complaint is filed); In re Sheehan, 253 F.3d at

512-13 (explaining that courts may dismiss an action without prejudice for

defective or untimely service, absent a showing of good cause, and discussing the

requirements for a showing of good cause).

      Moreover, dismissal of Krieg’s action was proper because federal courts

lack jurisdiction over de facto appeals from state court judgments. See Noel v.

Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (setting forth standard of review); see

also Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (the

Rooker-Feldman doctrine bars “state-court losers complaining of injuries caused

by state-court judgments” from seeking federal review of those judgments).

      Krieg’s contentions regarding his timely service in the prior state court

action; defendant’s alleged attempts to dodge service and failure to appear in the

prior action; the district court’s alleged improper motives for dismissing the

underlying action; and the merits of his underlying claims are unpersuasive.

      AFFIRMED.


                                           2                                      12-17585